Case 0:21-cv-60765-AHS Document 8-1 Entered on FLSD Docket 05/27/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      In Admiralty

                                    Case No: 0:21-cv-60765-AHS

   GREAT LAKES INSURANCE SE,

            Plaintiff,

   v.

   SUNSET BOAT RENTALS AND TOURS,
   INC.,

            Defendant.                              /

                               PROPOSED SCHEDULING ORDER

         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  January 24, 2022. If the case cannot be tried during the two-week period, it will be re-set for each

  successive trial calendar until it is tried or resolved. The Calendar Call will be held at 9:00 a.m.

  on Tuesday, January 18, 2022. The parties shall adhere to the following schedule:

   1. Joinder of any additional parties and filing of motion             July 23, 2021
      to amend the complaint.

   2. Parties shall select a mediator pursuant to Local Rule             June 18, 2021
      16.2 and shall schedule a time, date and place for
      mediation.

   3. Plaintiffs shall disclose experts, expert witness                  August 2, 2021
      summaries, and reports as required by Fed. R. Civ.
      P. 26(a)(2).

   4. Defendant(s) shall disclose experts, expert witness                August 23, 2021
      summaries, and reports as required by Fed. R. Civ.
      P. 26(a)(2).

    5. Exchange of rebuttal expert witness summaries                     August 7, 2021
       and reports as required by Fed. R. Civ. P. 26(a)(2).
Case 0:21-cv-60765-AHS Document 8-1 Entered on FLSD Docket 05/27/2021 Page 2 of 3




   6. Written lists containing the names and addresses of                 August 6, 2021
      all fact witnesses intended to be called at trial.

   7. Fact discovery shall be completed.                                  September 22, 2021

   8. Expert discovery shall be completed.                                September 30, 2021

   9. Mediation shall be completed.                                       October 8, 2021

   10. Dispositive motions, including summary judgment                    October 18, 2021
       and Daubert, shall be filed.

   11. Deposition designations and counter designations                   December 10, 2021
       shall be filed. The parties shall meet and confer prior
       to submitting the deposition designations and
       counter-designations in a good faith effort to resolve
       objections. Failure to comply with deadline and meet
       and confer may result in objections being stricken or
       other appropriate sanctions.

   12. All other pretrial motions and memoranda of law                    November 24, 2021
       shall be filed.

   13. Joint pretrial stipulation, deposition designations and            January 14, 2022
       counter-designations, and proposed findings of fact
       and conclusions of law shall be filed. The parties
       shall meet and confer prior to submitting the
       deposition designations and counter-designations in
       a good faith effort to resolve objections.


  Dated: May 27, 2021.

                                                            Respectfully submitted,

   /s/ Manuel E. Garcia                                     /s/ Aaron M. Dmiszewicki
   Manuel E. Garcia                                         Charles S. Davant
   Florida Bar No. 915645                                   Florida Bar No. 15178
   garcialaw@garcialawkw.com                                csd@davantlaw.com
   Kendal Lyn Harden                                        Aaron M. Dmiszewicki
   Florida Bar No. 1011329                                  Florida Bar No. 111455
                                                            amd@davantlaw.com
   GARICA LAW FIRM
   515 Whitehead Street                                     DAVANT LAW, P.A.
   Key West, FL 33040                                       12 Southeast 7th Street, Suite 605
   Telephone: (305) 292-1437                                Fort Lauderdale, FL 33301
   Attorneys for Sunset                                     Telephone: (954) 414-0400
Case 0:21-cv-60765-AHS Document 8-1 Entered on FLSD Docket 05/27/2021 Page 3 of 3




                                             Attorneys for Great Lakes
